DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/23/2021 have been fully considered but they are not persuasive.

With respect to claim 1, applicants argue the reliance of para. [0070] of Suva and not teaching the first member integrally rotating with the tape roll, the examiner respectfully disagrees.  Clutch plate 92 rotates about shaft 84.  During removal and insertion, the clutch plate will rotate integrally with the roll to prevent the free end of the tape from retracting back into the housing.  The claim does not specify when and to what extent the first member rotates with the tape roll.  The examiner suggest further defining the first member to overcome the current art rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suva et al. (2012/0027486).

	With respect to claim 1, Suva et al. teaches a tape supplying body (Fig. 9) comprising: a tape roll (60) on which a tape (62, [0057]) to be fed to a tape printing apparatus (10) is wound; a first member (92) provided on a bottom surface [0070] of the tape roll (60); and a second member (52), wherein the second member (52) has a running-onto prevention part (124) that is provided at an upper surface of the tape roll (i.e. an outer surface of the tape roll that needs protection [0076]) and prevents the tape (62) from running onto the tape roll (as the tape is directed outwardly towards the printer head), a tape receiving part (104) that is provided at a bottom surface (as seen in Fig. 9) of the first member (92) and receives the tape dropping from the first member (92, as 104 pinches a free end of the tape 62 and prevents the tape from retracting back inward [0071]), and a connection part (130) that is provided on a radially outer side of the tape roll (i.e. as the tab 130 is outside the outer diameter of the roll, thereby reading on a radially outer side of the tape roll 60) and connects the running-onto prevention part (124) and the tape receiving part (104) to each other [0086], in a state in which the tape supplying body (Fig. 9) is accommodated in an accommodation body (14), the first member (92) integrally rotates [0070] with the tape roll (60) when the tape (62) is fed from the tape roll (60), and the second member (52) does not rotate when the tape roll (60) and the first member (92) integrally rotate with each other [0070].

 wherein the first member (92) is provided with an operation part (i.e. a hole portion of the plate that allows the plate to rotate around shaft 84, [0070]) used to rotate the first member (92), and the second member (52) is provided with an operation opening (i.e. a compartment around 84 that receives the plate 92 and the roll 60) used to operate the operation part (i.e. the hole portion of the plate that allows the plate to rotate around shaft 84, [0070]).

	With respect to claim 4, Suva et al. teaches the tape supplying body (Fig. 9) wherein the first member (92) has a shaft part (a shaft hole formed on plate 92 for receiving a shaft 84, when in an assembled state) formed into a substantially cylindrical shape (as seen in Fig. 9, the hole is a cylindrical shape, as the hole has two flat ends in the shape of circles connected by the thickness of the plate), the second member (52) has a shaft insertion part (84) and an insertion engagement part (88) provided at the shaft insertion part (88), and the first member (92) and the second member (52) are rotatably coupled to each other by engagement between the insertion engagement part (88) and the shaft part (84).

Allowable Subject Matter
Claim 5 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 5, the prior art does not teach or render obvious the claimed combination, in particular a first tape supplying body; and a second tape supplying body, wherein each of the first tape supplying body and the second tape supplying body has a tape roll on which a tape to be fed to a tape printing apparatus is wound, a first member provided on a .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Suzuki et al. (2016/0288550) which teaches first and second tapes.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW G MARINI/Primary Examiner, Art Unit 2853